1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
7                             SOUTHERN DISTRICT OF CALIFORNIA
8
9    HARRY DENNIS et al.,                                Case No.: 3:9-cv-1786-L-WMC*
10                                        Plaintiffs,
11   v.
                                                         ORDER TO DISBURSE FUNDS
12   KELLOGG COMPANY,
13                                       Defendant.
14
15          On August 10, 2011, the Court ordered
16                     to post a $3,000 appeal bond. (Doc. No. 65).                                 –
17                                 sent the Clerk a check for $3,000 to cover the appeal bond.
18   (Doc. No. 162).
19          This action is now terminated. (See Docket). The funds deposited in the Court’s
20   registry remain on deposit. (Doc. No. 159).
21          On June 4, 2020, the Clerk issued a notice for the disbursement of funds deposited
22   with the Court. Id. On April 15, 2021, the Clerk issued a second notice. (Doc. No. 160).
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
     *The Honorable Magistrate Judge William McCurine, Jr is now retired. However, he remains listed as
     the assigned Magistrate Judge in this action.                                               1
                                                                                 3:9-cv-1786-L-WMC
1           On May 14, 2021, Christopher A. Bandas filed a motion to exonerate the appeal
2    bond and disburse the funds. (Doc. No. 162). Based on the forgoing, the Court
3    GRANTS the motion. See Civ. L. R. 67.1. The bond is exonerated. The Clerk is
4    instructed to disburse the $3,000 held in the Court’s registry to:
5
6
7           IT S SO ORDERED.
8    Dated: June 2, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     *The Honorable Magistrate Judge William McCurine, Jr is now retired. However, he remains listed as
     the assigned Magistrate Judge in this action.                                               2
                                                                                 3:9-cv-1786-L-WMC
